Citation Nr: 1024412	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for radiculopathy of 
the bilateral lower extremities, to include as due to 
service-connected degenerative disc disease of the lumbar 
spine.

2.  Entitlement to an initial rating in excess of 20 percent, 
prior to March 19, 2008, for degenerative disc disease of the 
lumbar spine.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to July 
2006.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from February 2007 and November 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The  February 2007 rating 
decision, in relevant part, granted service connection for 
degenerative disc disease of the lumbar spine assigning 
thereto an initial disability rating of 20 percent, effective 
July 21, 2006, and denied service connection for bilateral 
radiculopathy of the lower extremities.  The November 2007 
rating decision denied the Veteran's claim seeking TDIU.

The Veteran appealed the initial disability rating assigned 
to his service-connected degenerative disc disease of the 
lumbar spine.  On his VA Form 9, filed in February 2008, he 
specifically requested that this condition be rated as 40 
percent disabling.  A claimant is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In November 2008, the RO issued a rating decision which 
assigned a 40 percent rating for the Veteran's degenerative 
disc disease of the lumbar spine, effective March 19, 2008.  
The RO then closed the appeal.  The Board notes, however, 
that the RO's decision did not grant an increased 40 percent 
rating prior to March 19, 2008.  Accordingly, the Board finds 
that the appeal is active and that jurisdiction is satisfied 
as to the increased rating claim, prior to March 19, 2008, 
for lumbar spine degenerative disc disease. 

The Veteran requested a personal hearing before a Member of 
the Board at the RO in his February 2008 substantive appeal.  
The Veteran withdrew the request in a November 2009 
submission.  The Board may proceed.  38 C.F.R. § 20.704(d).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding of 
a diagnosed disability of bilateral radiculopathy of the 
lower extremities.

2.  Prior to March 19, 2008, the Veteran's degenerative disc 
disease of the lumbar spine was manifested by forward flexion 
which exceeded 30 degrees, even considering complaints of 
pain and weakness, and by incapacitating episodes which 
lasted no more than three weeks.

3.  The schedular criteria for rating the Veteran's 
degenerative disc disease of the lumbar spine are adequate.


CONCLUSIONS OF LAW

1.  A bilateral radiculopathy disability of the lower 
extremities was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2009).

2.  Prior to March 19, 2008, the criteria for an initial 
rating in excess of 20 percent for degenerative disc disease 
of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for service 
connection for bilateral radiculopathy of the lower 
extremities and an increased initial rating for degenerative 
disc disease of the lumbar spine.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's radiculopathy 
claim, a letter dated in September 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The letter did not 
specifically list radiculopathy of the lower extremities as 
an issue, but did mention chronic low back pain.  The Board 
considers this to be a harmless error, as the Veteran's July 
2006 claim listed the claimed disabilities as "chronic 
radiating low back pain."  Additionally, the Veteran appears 
to have sought all of his post-service treatment through VA 
and any outstanding, relevant records would have been 
obtained in the course of regular evidentiary development of 
the Veteran's extensive VA treatment records.  There appears 
to be no developmental deficiency as a result of this error.

The instant lumbar spine disability rating claim arises from 
a granted claim of service connection.  Compliance with the 
first Quartuccio element requires notice of the five service 
connection elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  Prior to initial 
adjudication of the Veteran's lumbar spine claim, a letter 
dated in September 2006 fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's Social Security Administration 
records have been associated with the file.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran's VA, service and private treatment records and 
his October 2006 and March 2008 VA examination reports 
reflect substantial treatment and evaluation of complaints of 
radiating pain in the legs.  On repeated clinical 
evaluations, the Veteran was not found to have a current 
radiculopathy disability in either leg.  As these 
examinations are current, thorough and focus on the affected 
area, the Board finds that the preponderance of the medical 
evidence is against a current diagnosis of the claimed 
disorder.  Further examination is not required.  See 
McLendon, supra.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran for increased rating.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2009).

The RO provided the Veteran appropriate VA examinations in 
October 2006 and in December 2008.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected lumbar spine disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that his current radiculopathy of the 
lower extremities is secondary to his service-connected 
lumbar spine degenerative disc disease.  His claim will also 
be considered on a direct basis to accord him every possible 
consideration.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied on the basis that the 
preponderance of the evidence is against a finding of a 
diagnosed disability of bilateral radiculopathy of the lower 
extremities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.  

Under either direct or secondary service connection, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992).  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran contends that he has a bilateral radiculopathy 
disability of the lower extremities.  During service, the 
Veteran began seeking treatment for chronic low back pain.  
The Veteran underwent a Medical Evaluation Board in December 
2004 to evaluate his back pain.  The report indicates that 
the Veteran had three of the five Waddell's signs, indicative 
of exaggeration of symptoms or illness behavior.  The Veteran 
was seen for severe radicular symptoms in January 2005.  A 
MRI showed broad based degeneration of multiple discs in his 
spine.  The Veteran underwent trigger point injections in 
March 2005.  A May 2005 primary care note indicates that the 
Veteran needed a MEB due to permanent disability in his back.  
The Veteran was referred to private treatment providers in 
late 2005.  A repeat MRI in December 2005 was interpreted as 
normal.  The Veteran was eventually separated from service 
for disabilities.  His May 2006 Physical Evaluation Board 
report showed that he had non-compressive mild degenerative 
disc disease and chronic radiating low back pain.  EMG and 
lab studies were normal.  There were no clinical signs of 
radiculopathy.  

Following his discharge from the service, the Veteran began 
seeking treatment through VA in August 2006.  The Veteran had 
a primary care visit in August 2006 which found numbness in 
the L3-S1 distribution.  

The Veteran was evaluated in the course of this claim in an 
October 2006 VA examination.  The report indicates that the 
Veteran had a history of chronic back pain complaints during 
service with additional complaints of shooting pains.  The 
Veteran had trigger point injections to areas in the L3-4 and 
L4-5 regions.  The examiner noted that the Veteran had a 
workup through Kansas University Neurological Surgery in 
January 2005.  The report of that workup indicates that the 
doctor could not find neurosurgical problems with the 
Veteran.  The Veteran had been evaluated for spondylitis, 
seronegative arthritis and Reiter's syndrome, all of which 
were eventually ruled out.  The examiner noted a prior 
diagnosis of spina bifida occulta.  The Veteran reported pain 
down the back of both legs, right worse than left.  The 
Veteran reported the right leg pain began in June 2004 and 
the left leg pain in October 2004 after an injection.  The 
Veteran was using a single prong cane in his left hand.  He 
reported using a back brace daily, but did not have one at 
the examination as his old one was worn out.  There was no 
history of falling.  The neurologic examination of the lower 
extremities was normal.  Monofilament and vibration testing 
of all extremities was intact.  Strength was 5/5 in all 
extremities with equal muscle mass bilaterally.  The 
brachial, patellar and ankle deep tendon reflexes were equal 
at 1+/4 bilaterally.  The Veteran's gait was abnormal and he 
leaned on his cane heavily.  The Veteran's spinal posture was 
otherwise normal.  An x-ray study was interpreted to show 
spina bifida occulta at the S1 level.  The final diagnosis 
was degenerative disc disease of the lumbar spine with spina 
bifida occulta of S1.  

The Veteran underwent October 2006 psychiatric evaluation in 
connection with another claim.  The report indicates that the 
Veteran showed an unusually high preoccupation with his 
physical condition.  The examiner indicated that the Veteran 
was most likely having somatic complaints overlying his 
actual disabilities.  The Veteran's VA treatment records show 
that the Veteran has an active diagnosis of a pain disorder 
as a result of psychological and general medical conditions 
throughout the period on appeal.

The Veteran had a rheumatology evaluation in November 2006.  
The Veteran brought four stacks of medical records for review 
by the doctor.  The Veteran reported constant pain in his 
back, which radiated up and down his back and both legs.  The 
Veteran reported that past epidural injections had worsened 
the pain.  The Veteran reported that the shooting pain never 
went away and that the right leg was weaker than the left.  
The rheumatology fellow ordered additional testing, including 
a bone scan and MRI of the lumbar spine.  The bone scan found 
mild arthritic changes in the shoulders, knees, ankles and 
spine, while the MRI was interpreted as normal.

In January 2007, the Veteran reported increasing back pain 
after stopping a prescription.  The Veteran also reported 
shooting pains down his legs.  At January 2007, primary care 
visit, the Veteran was evaluated for his recent complaints.  
The Veteran reported a painful gait, and used a cane for 
support.  He got onto the exam table with great difficulty.  
There was no spinal tenderness, no paralumbosacral muscle 
spasm.  Strength was 4/5 in the lower extremities and deep 
tendon reflexes were absent at the knee and ankle.  As a 
result, the Veteran was seen for two neurology evaluations in 
February 2007.  The first consultation was a neurosurgery 
visit.  The Veteran had a lot of antalgic behavior, but no 
real neurological deficit.  He had spasms in his back and 
lower limbs.  He had a normal MRI of the lumbar spine.  The 
examiner opined that the Veteran's problem is primarily 
psychiatric, but recommended a nerve conduction study and a 
neurology consultation.  At the second evaluation, a 
neurology consultation, the Veteran complained of constant 
low back pain since April 2004.  The physical examination 
revealed no muscle atrophy or weakness, with normal muscle 
tone in both lower extremities.  The sensory examination 
revealed intact sensation for touch and pinprick over all 
four extremities.  He was able to appreciate pinprick in all 
the dermatomes of both lower extremities.  He was able to 
appreciate pinprick, light touch and vibration over the toes 
of both feet.  Deep tendon reflexes including ankle jerks 
were 2+ bilaterally.  The examiner concluded that the 
examination did not reveal any deficit.  There was no 
clinical evidence for lumbosacral radiculopathy, peripheral 
neuropathy or myelopathy at the time.  

A May 2007 primary care note indicates that the Veteran had 
strength of 4/5 and absent deep tendon reflexes at the knee 
and ankle.  

The Veteran underwent a September 2007 VA examination to 
evaluate him for unemployability.  Sensory and motor 
examinations were normal.  The Veteran was hyporeflexive.  
There was no diagnosis of radiculopathy.

The Veteran underwent another spine VA examination in March 
2008.  The Veteran reported similar symptoms to those 
reported above.  Sensory, motor, and reflex examinations were 
normal.  Lasegue's sign was present.  The examiner indicated 
that the Veteran appeared to have a known case of chronic 
pain syndrome with chronic low back pain which appears to be 
psychogenic in etiology, with additional disabilities of a 
depressive disorder, adjustment disorder, asthma, Crohn's 
disease, anemia, gastroesophageal reflux disease, chronic 
obstructive pulmonary disease, and tobacco use disorder.  The 
examiner indicated that there was no clinical evidence for 
lumbosacral radiculopathy, peripheral neuropathy, or 
myelopathy at that time.  

The Veteran underwent an electrodiagnostic study of the 
bilateral lower extremities in July 2008.  The study was 
normal, with no evidence of lumbosacral radiculopathy or 
peripheral neuropathy of the bilateral lower extremities. 

The Board observes that the Veteran served as a medic in the 
Army and that he had some medical training in the course of 
that service.  Additionally, the Board acknowledges that the 
Veteran is competent to give evidence about what he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  The Veteran's 
complaints of shooting and radiating pain of the back are 
entitled to some probative weight, as is due to both his 
competency to report his own experiences and his training as 
a medic.  The repeated neurological and psychological 
evaluations, however, weigh heavily against his claim.  The 
inservice EMG and July 2008 electrodiagnostic studies 
revealed no abnormalities.  The Veteran did not have 
consistent complaints, having various symptoms of normal 
sensation or numbness, normal, diminished or absent reflexes, 
normal or diminished muscle strength, none in a particular 
pattern.  On specific neurological evaluation in 2007, a 
neurologist did not find evidence of a radicular disability 
in the lower extremities.  The repeated assessments of a 
psychological component to the Veteran's pain and the 
consistent lack of objective neurological findings outweigh 
the Veteran's contentions that he has a radiculopathy 
disability of either leg.  In the absence of a current 
disability, service connection must be denied.  See Hickson; 
see also Allen.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Rating

The Veteran contends that he is entitled to an initial rating 
in excess of 20 percent for prior to March 19, 2008, for 
degenerative disc disease of the lumbar spine.  For the 
reasons that follow, the Board concludes that an increased 
rating prior to March 19, 2008, is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

Disabilities of the spine, excepting degenerative disc 
disease, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
DC 5237-5243.  Under the Formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent evaluation requires forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent evaluation is 
warranted where unfavorable ankylosis of the entire spine is 
demonstrated.  Id.  These evaluations are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The Veteran was provided complete range of motion testing of 
his lumbar spine at his October 2006 VA general medical 
examination.  The report indicates that he had forward 
flexion to 40 degrees, extension to 2 degrees, lateral 
bending (flexion) to 10 degrees bilaterally, and rotation to 
25 degrees bilaterally.  The Veteran complained of pain 
throughout each motion.  

The Veteran was seen for another VA general medical 
examination in September 2007.  The report indicates that he 
had forward flexion to 75 degrees, with pain verbalized at 70 
degrees, extension to 30 degrees with pain verbalized at 25 
degrees, lateral bending (flexion) to 30 degrees, with pain 
verbalized at 20 degrees bilaterally, and rotation to 25 
degrees, with pain verbalized at 25 degrees bilaterally.  

The Veteran was seen for a March 19, 2008, VA examination, on 
the basis of which the RO assigned the 40 percent disability 
rating.  The report indicates that he had forward flexion to 
20 degrees, extension to 10 degrees, lateral bending 
(flexion) to 20 degrees, and rotation to 10 degrees.  The 
Veteran complained of pain during repeated testing.

The Veteran's VA treatment records are extensive and contain 
a great number of treatment visits for complaints of the 
spine.  The records do not contain range of motion testing.  
Thus, these records are inadequate for ratings purposes and 
need not be further discussed under the General Ratings 
Formula.

The Board finds that prior to March 19, 2008, the Veteran's 
degenerative disc disease of the lumbar spine was not 
manifested by limitation of forward flexion to 30 degrees or 
less.  Thus, the criteria for a rating in excess of 20 
percent prior to March 19, 2008, are not met.  See 38 C.F.R. 
§ 4.71a, DC 5237-5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  

As described in the Service Connection section above, the 
Board has determined that the Veteran does not have a 
distinct, separate radiculopathy disability of the lower 
extremities related to his service-connected degenerative 
disc disease of the lumbar spine.  At his October 2006 VA 
general medical examination, the examiner indicated that the 
additional worksheet for neurological complications was not 
warranted, i.e., that he had no additional complications.  
The neurologic findings indicated that the Veteran had 
microfilament and vibration sense intact, muscle tone and 
strength of 5/5 in the lower extremities and diminished 
reflexes at the brachial, patellar and ankle levels.  
Lasegue's sign was not present.  The September 2007 VA 
examination report indicates that his sensory and motor 
testing was normal, but found diminished reflexes.  Lasegue's 
sign was not present.  The March 19, 2008, VA examination 
report indicates that sensory, reflex and motor testing was 
normal.  Lasegue's sign was present.  No bladder or bowel 
complications were noted.  Intermittent neurological 
complaints, such as numbness and diminished strength, are not 
enough to establish that objective neurological abnormalities 
exist.  Furthermore, the Veteran had diminished reflexes at 
the brachial level, in the upper extremities.  The reason for 
diminished reflexes is not clear, but appears to exist 
independently of the spinal disability.  As discussed at 
length above, the Veteran has had numerous complaints of 
hyporeflexivity and diminished strength, but when evaluated 
by neurologists, no objective complications were discovered, 
as in February 2007 and July 2008.  The March 2008 VA 
examination report states that there is no clinical evidence 
of radiculopathy, peripheral neuropathy or myelopathy in the 
lower extremities.  The Board finds that the preponderance of 
the evidence is against a finding of objective neurological 
complications due to the Veteran's service-connected 
degenerative disc disease of the lumbar spine.  A separate 
compensable rating is not warranted.  See id. 

Degenerative disc disease, also called intervertebral disc 
syndrome, may also be rated based on alternative criteria.  
Under the Diagnostic Code 5243, a 20 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2006).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

The record concerning incapacitating episodes is scant.  At 
his October 2006 VA examination, the Veteran reported seeing 
a Dr. R. for back pain three times in the preceding year and 
was told to stay at bedrest until the pain was relieved.  The 
entry is unclear, as it states the Veteran was seen for 25 to 
36 hours.  This seems an unusually long examination by the 
physician.  The Veteran's complained of flare-ups lasting up 
to one week at a time.  Assuming that the flare-ups lasted a 
comparable period for his bed rest, the Veteran would have at 
most three weeks of bedrest prescribed by a physician.  The 
Veteran denied incapacitating episodes at the September 2007, 
March and December 2008 VA examinations.  

The Board finds that the Veteran's incapacitating episodes do 
not amount to a total duration of at least 4 weeks in any 
given 12 month period since the grant of service connection.  
The criteria for an increased initial rating on the basis of 
incapacitating episodes are not met prior to March 19, 2008.  
See id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Prior to 
March 19, 2008, the Veteran's range of motion testing results 
exceeded the minimum required for the next higher rating even 
with pain factored into the limitation.  The Veteran had 
forward flexion to 40 with pain throughout and 75 degrees 
with pain verbalized at 70 degrees.  The Board finds that, 
even taking such additional limitation into consideration, 
the criteria for a rating in excess of 20 percent are not met 
prior to March 19, 2008.  Moreover, the General Rating 
Formula for Diseases and Injuries of the Spine clearly states 
that the criteria provided is to be applied with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  See 38 
C.F.R. § 4.71a, DC 5237-5243.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's degenerative disc 
disease of the lumbar spine disability is not inadequate.  
The Veteran's complaints consist of limited range of motion, 
pain which radiates, spasms, tenderness, and altered gait.  
These complaints appear in the General Ratings Formula used 
to arrive at his presently assigned disability ratings.  It 
does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  The Veteran has informed several VA examiners 
that he has not been employed since his separation from 
service due to his disabilities.  Adequacy of the schedular 
criteria and marked interference with employment are separate 
findings that must be made and do not overlap.  The threshold 
finding that the schedular criteria are inadequate has not 
been made; thus, the Veteran's statements regarding marked 
interference with employment are not enough to warrant 
referral for extraschedular consideration.  See Thun.  
Referral for extraschedular consideration is not warranted.  
See VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for a rating in excess of 20 percent prior 
to March 19, 2008, have at no time been met.  Accordingly, 
further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim herein.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for radiculopathy of the 
bilateral lower extremities, to include as due to service-
connected degenerative disc disease of the lumber spine is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
prior to March 19, 2008, for degenerative disc disease of the 
lumbar spine is denied.


REMAND

The Veteran has claimed that he is unemployable due to his 
service-connected disabilities.  The claim for TDIU benefits 
was denied in a November 2007 rating decision.  In the 
Veteran's February 2008 Form 9, he states that he wanted his 
spinal disability increased to 40 percent and that he be 
granted TDIU.  The submission constitutes disagreement with a 
rating decision, indicates a desire for appellate review, and 
is in writing.  The Veteran has submitted a Notice of 
Disagreement as to the TDIU claim.  The claim must be 
remanded to allow the RO to provide the Veteran with a 
statement of the case (SOC) on these issues.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of 
the case as to the issue of TDIU.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


